DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 04/22/2021, in which, claims 1-5 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 22, 2021 and November 01, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the words “device” and “section” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“an image acquiring device that acquires” in claim 1; 
“a display device that displays” in claim 1; 
“an eye tracking device that acquires” in claim 1;
“a posture tracking device that acquires” in claim 1; 
“an operation determining section that determines” in claim 1;
“a posture determining section that identifies” in claim 1;
 “an image generating section that generates” in claim 1;
“a different image acquiring device” in claim 2;
“a movement direction determining section that determines” in claim 5; and
“a correction section that calculates” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-5 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Niccolini et al. (US 20170322624 A1, hereinafter referred to as “Niccolini”) in view of Arimatsu et al. (US 20170016211 A1, hereinafter referred to as “Arimatsu”).
Regarding claim 1, Niccolini discloses a remote operation device for remotely operating a construction machine having an attachment from a remote place distant from the construction machine, the remote operation device comprising: 
an image acquiring device that acquires a work image of the construction machine (see Niccolini, paragraph [0040]: “As illustrated in FIG. 1, the display system 100 for remote control of the working machine 200 includes camera units 310-310 attached to the working machine 200 and controlled remotely from a place located at a distance from a working site where the working machine 200 is at work. Images 
a display device that displays the work image at the remote place (see Niccolini, paragraph [0040]: “Images (movies) captured by the camera units 310-310 are transmitted to a remote control side 120 of the display system over wireless communications so that the captured images can be displayed on a display device 410 in the remote control side 120 in real time”); 
an operator's seat in which an operator sits at the remote place (see Niccolini, paragraph [0089]: “The operator 500 may be either standing or seated while remotely controlling the working machine 200”); 
an eye tracking device that acquires a line-of-sight position of the operator sitting in the operator's seat (see Niccolini, paragraph [0094]: “The components 400 in the remote control side 120 further include a line-of-sight detecting section 411 (see FIGS. 1 and 5) that detects movement of the line of sight of the operator 500”); 
a posture tracking device that acquires posture information on a posture of the operator sitting in the operator's seat (see Niccolini, paragraph [0114]: “remote control device 420 receives the movement of the head 510 of the operator 500 from the display device 410 and simultaneously transmits that movement to the image processing device 320 in the working machine side 110 over wireless communications”); 
 a posture determining section that identifies a reference posture of the operator, based on the posture information, the posture determining section determining whether the posture of the operator has changed from the reference posture to a watching posture related to the fine operation, based on the posture information (see Niccolini, 
an image generating section that generates, when the operation determining section determines the operation to be the fine operation and the posture determining section determines that the posture of the operator has changed from the reference posture to the watching posture, an enlarged image by enlarging a part of the work image, the part being related to the line-of-sight position acquired by the eye tracking device, and causes the display device to display the enlarged image (see Niccolini, paragraph [0114]: “the image processing device 320 adjusts the parts PIP and PIP of the left-eye and right-eye panoramic images PI and PI that are to be transmitted to the display device 410 according to the movement of the head 510 of the operator 500 transmitted from the remote control device 420. The display system 100 hence can adjust the three-dimensional view being displayed on the display device 410 according to the movement of the head 510 of the operator 500 and can therefore change the image being displayed on the display device 410 by tracking movement of the line of sight of the operator 500”). 
Regarding claim 1, Niccolini discloses all the claimed limitations with the exception of a remote operation lever to which an operation is applied by the operator sitting in the operator's seat, the operation being an operation for causing the attachment to move; and an operation determining section that determines whether the 
Arimatsu from the same or similar fields of endeavor discloses a remote operation lever to which an operation is applied by the operator sitting in the operator's seat, the operation being an operation for causing the attachment to move (see Arimatsu, paragraphs [0129]-[0131]: “As illustrated in FIG. 13, the remote operation room 1000 is provided with a display system 60 including the display unit 55 and a monitor unit 1400, the driver seat 4S, and the operation input device 40 used to remotely operate the excavator 100. The operation input device 40 provided in the remote operation room 1000 includes the operation unit 41 which generates an operation signal for operating the lower traveling body 3, the upper swing body 2, and the work machine 1 of the excavator 100 existing in a remote place and an input unit 42 which generates an input signal for operating the display system 60. The operation unit 41 includes a right operation lever 410R, a left operation lever 410L, a right traveling lever 412R, and a left traveling lever 412L. When the operation unit 41 is operated, an operation signal is wirelessly transmitted to the excavator 100 based on the operation direction and the operation amount”); and
an operation determining section that determines whether the operation applied to the remote operation lever is a fine operation, based on operation information on the operation (see Arimatsu, paragraph [0136]: “the detection result of the vehicle body position sensor 31, the posture detection sensor 32, the direction sensor 33, and the blade tip position sensor 34 provided in the excavator 100 are transmitted to the input/output unit 56 of the display system 60 disposed in the remote place through a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Arimatsu with the teachings as in Niccolini. The motivation for doing so would ensure the system to have the ability to use the method of remotely operating the excavator from a remote operation room disclosed in Arimatsu to include a display unit, a monitor unit, a driver seat, and an operation input device to remotely operate the excavator wherein the operation unit which generates an operation signal for operating the lower traveling body, the upper swing body, and the work machine of the excavator existing in a remote place while seeing the images on the display device in the remote operation room; and to transmit detected senor results from blade tip position senor, direction sensor, etc. to remotely control the operation of the excavator thus causing an attachment of construction machine to move when an operation is applied by the operator sitting in the operator's seat in a remote place and determining whether the operation applied to the remote operation lever is a fine operation based on operation information on the operation in order to properly and efficiently operate different parts of construction machine from a remote place by looking at the image displayed on the display device in the remote operation room.
Regarding claim 2, the combination teachings of Niccolini and Arimatsu as discussed above also disclose the remote operation device according to claim 1, further comprising a different image acquiring device having a visual field different from a visual field of the image acquiring device, the different image acquiring device acquiring a 
wherein the image generating section is configured to cause the display device to display the different image acquired by the different image acquiring device together with at least one of the work image acquired by the image acquiring device and the enlarged image generated by the image generating section (see Niccolini, paragraph [0061]: “The image processing device 320 generates panoramic images (panoramic movie data) based on a plurality of images (movie data) captured by the camera units 310-310, cuts out parts of the generated panoramic images, and transmits the cut-out parts of the panoramic images over wireless communications”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Niccolini and Arimatsu as discussed above also disclose the remote operation device according to claim 2, wherein the different image acquiring device is configured to acquire an image of a specific part of the attachment, as the different image (see Niccolini, paragraphs [0060]-[0061]: “The image processing device 320, in this example, is provided in the working component 220 of the working machine 200. This example is however by no means limiting: the image processing device 320 may be provided in the support member 330, the traveling body 210, or any other suitable member. The image processing device 320 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Niccolini and Arimatsu as discussed above also disclose the remote operation device according to claim 3, wherein 
the attachment includes a tip attachment making up a tip of the attachment (see Niccolini, paragraph [0042]: “the attachment to the end of the arm 223 is the bucket 224. The example is however by no means limiting: any suitable attachment according to the nature of the work may be fitted to the end of the arm 223”), and 
the different image acquiring device is configured to acquire at least an image of the tip attachment, as the different image (see Arimatsu, paragraph [0094]: “The blade tip position data acquisition unit 68 continuously acquires the blade tip position data indicating the current position Pb of the blade tip 10. Accordingly, the blade tip position image data generation unit 68 is able to generate the blade tip image data for moving or rotating the top view image 1G of the work machine 1 on the display screen”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 5, the combination teachings of Niccolini and Arimatsu as discussed above also disclose the remote operation device according to claim 1, further comprising: 
a movement direction determining section that determines a movement direction in which the attachment moves (see Arimatsu, paragraph [0131]: “The operation unit 41 includes a right operation lever 410R, a left operation lever 410L, a right traveling lever 412R, and a left traveling lever 412L. When the operation unit 41 is operated, an operation signal is wirelessly transmitted to the excavator 100 based on the operation direction and the operation amount”); and 
a correction section that calculates a corrected line-of-sight position separated from the line-of-sight position in a direction corresponding to the movement direction, the line-of- sight position being acquired by the eye tracking device (see Niccolini, paragraphs [0105]-[0106]: “the image processing device 320 cuts out parts PIP and PIP from panoramic images PI and PI with cut-out angles (β and γ) that correspond to the view angle of the operator 500 by using the calculated relative reference point Δα as a reference …  the line-of-sight detecting section 411 is an attitude detecting section that detects the attitude of the head 510 of the operator 500 and alternatively may be a line-of-sight detecting section that detects the line of sight (eyeballs' movement) of the operator 500. In the latter case, if the line-of-sight detecting section responds too rapidly to a change of the line of sight of the operator 500, the image processing device 320 may implement the adjusting process or the cut-out process by delaying the response of the line-of-sight detecting section”), 

The motivation for combining the references has been discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484